Appellant still insists that the trial court was in error in *Page 257 
declining to permit the witness Lewis to testify that deceased had been in trouble in Louisiana of such character that he had to leave that state and come to Texas. Complaint of this matter was brought forward in Bill of Exception No. 1, which was treated at some length in our original opinion, to which reference is here made to avoid repetition. In support of his motion on this point appellant cites us to Smith v. State,67 Tex. Crim. 27, 148 S.W. 699; Childers v. State, 30 Texas Cr. App. 160, 16 S.W. 904; and Russell v. State, 11 Texas Cr. App. 288. In both the Smith and Childers cases the incidents sought to be shown regarding the deceased and which the accused knew about, or of which he had been informed, would have characterized deceased as a violent and dangerous man. Therein lies the distinction between those cases and the incident here under consideration. In Russell's case, we understand the point discussed in the opinion related to proof of acts of violence and assault by deceased which had been made upon the defendant, which had occurred at times prior to the killing. The exact question now before us was decided in Pollard v. State,58 Tex. Crim. 299, 125 S.W. 390, and Roquemore v. State,59 Tex. Crim. 568, 129 S.W. 1120, and sustains the holding announced in our original opinion.
Appellant also again urges that Bill of Exception No. 3 presents error calling for a reversal. Upon further consideration we remain of the opinion already expressed that the error, if any, was harmless in view of appellant's own evidence, which is sufficiently set out in our former opinion.
The motion for rehearing is overruled.